Citation Nr: 0200084	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  98-02 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from October 19 to 
December 2, 1982.  This matter originally comes to the Board 
of Veterans' Appeals (Board) from a September 1997 decision 
of the Department of Veterans Affairs (VA) Waco Regional 
Office (RO) which denied service connection for bilateral pes 
planus and a left eye disability.

In February 1999, the Board denied service connection for 
bilateral pes planus and a left eye disability.  The veteran 
duly appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  By November 8, 1999 
memorandum decision, the Court affirmed that portion of the 
Board's decision denying service connection for a left eye 
disability.  The portion of the Board's decision denying 
service connection for pes planus was reversed and remanded 
for additional development of the evidence and 
readjudication.  In July 2000, the Board remanded the matter 
to the RO for additional development of the evidence.  


FINDING OF FACT

Bilateral pes planus clearly and unmistakably preexisted 
service and the weight of the evidence shows that such 
disability was not aggravated therein.


CONCLUSION OF LAW

Pes planus was not incurred or aggravated in active service.  
38 U.S.C.A. 1111, 1131, 1153, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107) (West Supp. 2001)).  VA has recently issued 
final regulations to implement these statutory changes.  See 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under VCAA have 
been fulfilled.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  The Board concludes the discussions 
in the September 1997 rating decision, the December 1997 
statement of the case, the June 1998 and April 2001 
supplemental statements of the case, numerous letters sent to 
the veteran by the RO, and the Board's February 1999 decision 
and July 2000 remand adequately informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted in detail below, the RO 
contacted the veteran by May 1997 and November 2000 letters 
and asked him to identify all medical providers who treated 
him for pes planus, both prior to and after his discharge 
from military service.  In essence, the veteran has indicated 
that no such treatment records are available.  

In addition, the case was remanded by the Board in July 2000 
for additional development of the evidence, including 
obtaining a medical opinion.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the 
Board concludes that the medical opinion obtained by the RO, 
in conjunction with the other information of record, provides 
sufficient competent medical evidence to decide the claim.

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claims, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v 
Brown, 4 Vet. App. 384 (1993).

Under the circumstances of this case, therefore, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540,  546 (1991) (strict adherence to requirements 
in law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and expenditure of limited 
VA's resources is not warranted. 

I.  Factual Background

The medical records show that on a July 1982 prescreening 
form, the veteran denied having any physical impairment, 
including impaired use of the legs or feet.  At his July 1982 
pre-service medical examination, his feet were normal on 
clinical evaluation.  In an accompanying Report of Medical 
History, he indicated that he was in good health and had not 
had any foot trouble or lameness.  

Service medical records show that, in early November 1982, in 
his second week of basic training, the veteran was seen with 
complaints of foot pain for the past ten days.  He advised 
the examiner that he wanted to leave the service because his 
eyes were bad.  He also stated that his boots rubbed his 
feet.  He was referred to the podiatry clinic where he 
reported a history of arch pain which had forced him to quit 
playing track, basketball, and football in high school.  On 
objective examination, the veteran had corns and calluses on 
his feet.  The assessments included flat feet, and the 
examiner concluded that such condition had existed prior to 
service.  The veteran was placed on a temporary profile, 
allowing him to wear tennis shoes.  

An entrance physical standards board report, dated later in 
November 1982, reveals that the veteran reported pain in his 
feet soon after entering basic training as physical activity 
increased.  He indicated that with continued marching, 
running and standing for long periods, his arch pain had 
progressively worsened and prohibited effective participation 
in required training activities.  He reported that 
conservative treatment methods, such as arch supports, 
strapping and a reduction of activity, had not reduced his 
arch pain.  He indicated that his combat boots had further 
aggravated his pain.  He reported that prior to military 
service, he had avoided activities which initiated his foot 
problems.  On physical examination, he had a pronated stance, 
bilaterally, and increased abduction of the forefoot on the 
rear foot.  Gait examination revealed maximal pronation 
throughout the cycle and an obliterated medial arch.  The 
diagnosis was symptomatic pes planus.  The recommendations 
were that the veteran was unfit for further duty, and that he 
should be discharged for a disability which had existed prior 
to service. 

In April 1997, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, on which 
he claimed entitlement to service connection for bilateral 
pes planus.  The veteran left blank that portion of the 
application requiring information regarding medical treatment 
for his claimed disabilities since separation from service.

On receipt of his claim, the RO contacted the veteran by May 
1997 letter and advised him that it would be necessary for 
him to submit additional evidence.  He was advised of the 
best types of evidence to submit, including statements from 
doctors who had treated him for his claimed disabilities.  He 
was also advised that VA could request treatment records from 
any physician or hospital who had treated him, provided that 
he complete VA Form 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs).  
The RO enclosed a blank copy of that form.

In response to the RO request, the veteran submitted a May 
1997 statement indicating that the combat boots which he wore 
during service had caused itching and redness on his feet.  
He further reported that his combat boots caused infection, 
calluses and corns.  He also returned the VA Form 21-4142 on 
which he indicated that he could not remember the dates of 
medical treatment which he had received.  

By September 1997 rating decision, the RO denied service 
connection for pes planus.  The veteran appealed the RO 
determination, arguing that he had had no health problem 
prior to military service.  Rather, he claimed that his feet 
had become symptomatic in service and remained so to the 
present.  He also denied that he had ever experienced painful 
feet as a result of playing sports in high school.  He 
further denied that he had ever quit playing sports due to 
painful feet, stating that he had quit playing sports to help 
his mother.  

In February 1999, the Board denied service connection for pes 
planus, finding that the claim was not well grounded under 
then-prevailing legal authority.  Specifically, the Board 
determined that the veteran's pes planus had clearly and 
unmistakably preexisted his active military service and that 
the evidence failed to demonstrate that his pes planus had 
undergone a permanent increase in disability during service.  

The veteran appealed the Board's decision to the Court.  In a 
November 8, 1999 memorandum decision, the Court vacated the 
Board's decision, reasoning that the Board failed to cite 
medical evidence "to support its conclusions that the 
veteran's symptoms during military service were part of the 
natural progress of his disability or that they were merely a 
temporary flare up."  The Court noted that there was "no 
medical evidence in the record which describes the 
[veteran's] disability either before or after military 
service" and concluded that such evidence was "essential in 
adjudicating this claim" and determining whether the 
veteran's pes planus increased permanently as a result of his 
military service or whether his in-service symptoms were 
merely a temporary or intermittent flare up.

Pursuant to the Court's decision, the Board remanded the 
matter in July 2000 for additional development of the 
evidence.  The Board directed the RO to contact the veteran 
and again request that he identify all medical providers who 
treated him for pes planus, both prior to and after his 
discharge from military service.  The Board further asked the 
RO to advise the veteran that if he did not receive medical 
treatment for pes planus, he should so indicate.  Also, the 
Board directed the RO to schedule the veteran for VA medical 
examination for the purpose of obtaining an opinion as to the 
likelihood that the veteran's pre-service pes planus 
underwent a permanent increase in disability during his two 
months of active military service.

Pursuant to the Board's remand instructions, by November 2000 
letter, the RO again contacted the veteran and asked him to 
provide information regarding the treatment he had received 
for pes planus, both before and after service.  He responded 
in November 2000 that there was "a problem getting you 
records of my treatments with my feets the doctor is deceased 
and the company closed [five years] ago."  He further 
indicated that "you have to take in consideration that this 
happen about 19 years ago so you can't expect for me to keep 
up with all paperwork and doctors that I been to the last [19 
years]."  He further indicated that he had tried to obtain 
recent treatment for his feet in February 1999, but the 
doctor did not accept his insurance.  He indicated that he 
had no other information to provide in support of his claim.  

Thereafter the RO contacted the veteran by telephone in an 
attempt to obtain additional information regarding treatment 
received by him prior to and after his military service.  
According to a January 2001 Report of Contact, it is apparent 
that no additional information regarding treatment records 
would be forthcoming from the veteran.  

In March 2001, the veteran was afforded a VA medical 
examination at which time he reported that he was discharged 
from the military as a result of pes planus.  He indicated 
that since he got out of the service and quit the exercises, 
his feet had not been that bad.  He indicated that he had 
occasional pain, but did not take medication or wear boots or 
inserts.  On objective examination, the veteran walked with a 
normal gait.  He had pes planus of the horizontal and 
vertical arches and mild hallux valgus, bilaterally.  The 
impressions included bilateral pes planus and dorsal 
calcaneal spurs.  The examiner indicated that it was his 
opinion that the veteran probably had preexisting bilateral 
pes planus, but that he currently exhibited no stigmata of 
unusual pes planus, such as calluses or tenderness.  He 
concluded that the veteran currently had no disability 
associated with his military service.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2001).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2001), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2001).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

III.  Analysis

The veteran contends that his bilateral pes planus was 
aggravated by the combat boots which he was required to wear 
during service.  After careful consideration of the veteran's 
contentions, as well as the evidence compiled on his behalf, 
the Board determines that the preponderance of the evidence 
is against the claim of service connection for bilateral pes 
planus.  

As set forth above, the law presumes a veteran to be in sound 
condition when enrolled for service except as to defects, 
infirmities, or disorders noted at the time of enrollment.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A disorder may be 
shown to have preexisted service if it is noted at entrance 
into service or where clear and unmistakable evidence rebuts 
the legal presumption of sound condition at entrance for 
disorders not noted at entrance.

In this case, the veteran's military enlistment medical 
examination report is negative for the presence of pertinent 
clinical abnormality, including of the feet.  In view of the 
foregoing, the Board concedes that a presumption of a sound 
condition at service entrance initially attaches in this 
case.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 
C.F.R. § 3.304 (2001).

The burden of proof is now on VA to rebut the presumption by 
producing clear and unmistakable evidence that the veteran's 
bilateral pes planus existed prior to service.  The Court has 
described this burden as "a formidable one," Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993), and has held that in 
determining whether there is clear and unmistakable evidence 
that the disorder existed prior to service, the Board must 
conduct an impartial and thorough review of all the evidence 
of record.  Crowe, 7 Vet. App at 245-6.

In regard to the breadth of the required inquiry in 
determining whether the presumption of soundness has been 
rebutted, U.S. Court of Appeals for the Federal Circuit has 
emphasized that 38 C.F.R. § 3.304(b)(2) provides that the 
finder of fact should consider all medically accepted 
evidence bearing on whether the service member was suffering 
from the disease or injury in question prior to induction and 
should give weight to particular evidence based on accepted 
medical standards and medical knowledge regarding the known 
characteristics of particular diseases.  In particular, the 
regulation permits the finder of fact to consider records 
made "prior to, during or subsequent to service" concerning 
the inception of the disease.  Harris v. West, 203 F. 3d 1347 
(2000).

As rebuttal to the presumption of soundness, the Board notes 
that evidence contained in the service medical records shows 
that the veteran reported that his pes planus had prevented 
him from playing sports in high school.  The Board has 
considered the veteran's recent contentions to the effect 
that he never reported that foot pain caused him to quit 
playing sports in school.  However, the Board finds that the 
contemporaneous records are entitled to far more probative 
weight than the recollections of the veteran of events which 
occurred many years previously.  

In addition, the Board notes that the veteran was treated for 
foot pain shortly following his entrance into service.  The 
manifestation of pes planus symptoms so soon after his entry 
into service lends credence to the fact of the pre-service 
existence thereof.  See 38 C.F.R. 3.303(c) (2001).  In 
addition, according to a November 1982 medical board report, 
medical officers concluded that the veteran's pes planus had 
existed prior to his military service.  Finally, in a March 
2001 VA medical examination report, a VA physician concluded 
that the veteran's pes planus had probably preexisted his 
military service.  Harris, supra (holding that a medical 
professional's after-the-fact opinion regarding the probable 
onset of the disease or condition can rebut the presumption 
of soundness).

The Board considers the evidence set forth above to be 
persuasive and strong, sufficient to meet the standards of 
clear and unmistakable evidence of the existence of a pre-
service disorder.  38 C.F.R. § 3.304.  Thus, the Board must 
conclude that the veteran's bilateral pes planus preexisted 
his period of active service, and that, therefore, the 
presumption of a sound condition is rebutted in this case.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Next, the question becomes whether the preexisting disorder 
was aggravated in service.  As noted, once an injury or 
disease is shown to have pre-existed service, it will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  However, where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record, aggravation may 
not be conceded.  Id.

In this case, the record shows that the veteran clearly 
exhibited foot symptoms due to pes planus in service.  
However, the fact that he exhibited symptoms in service, in 
and of itself, is not sufficient to show that that the 
underlying condition, as contrasted to the symptoms, 
worsened.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Hunt, 1 
Vet. App. at 296; Falzone v. Brown, 8 Vet. App. 398, 402 
(1995) (the presumption of aggravation created by 38 C.F.R. § 
3.306 applies only if there is an increase in severity during 
service).

On the basis of all the evidence of record pertaining to the 
manifestations of the veteran's pes planus prior to, during 
and subsequent to service, the Board concludes that the 
evidence of record does not show that the underlying disorder 
increased in severity during active service.  38 U.S.C.A. 
1153, (West 1991); 38 C.F.R. 3.306 (2001).  Under these 
circumstances, the presumption of aggravation is not for 
application.  See Beverly v. Brown, 9 Vet. App. 402, 405 
(1996). 

First, the Board notes that the record is entirely devoid of 
any clinical records showing that the veteran received 
professional medical treatment for his pes planus at any time 
since his separation from service.  The Board is aware that 
the veteran has made vague claims of attempting to obtain 
treatment in the 1980's and in November 1999.  However, the 
Board finds that his assertions in this regard are not 
credible.  Despite repeated offers of assistance from the RO, 
the veteran has been unable to produce these records or even 
identify them with any specificity.  

This lack of evidence, together with the veteran's reports at 
the March 2001 VA medical examination to the effect that his 
foot symptoms subsided after he was separated from service, 
tends to support the conclusion that his in-service pes 
planus symptoms represented a temporary flare-up, rather than 
a permanent increase in the severity of the underlying 
condition.  In other words, the credible evidence of record 
shows that prior to service, the veteran was forced to quit 
sports due to foot pain secondary to pes planus.  In-service, 
he was likewise unable to complete his military training due 
to foot pain from pes planus.  Post-service, he reportedly 
continues to experience occasional foot pain due to pes 
planus, which subsides when he avoids strenuous activity.  

In summary, the reports by the veteran of his pre-service 
symptoms, as well as the lack of post-service medical 
evidence showing treatment for pes planus, suggests that 
there was no in-service aggravation of his pes planus.  
Again, there is no objective indication that professional 
medical care was required for pes planus at any time since 
the veteran's separation from service.  Thus, it appears the 
veteran's pes planus has remained essentially static since 
before his entry into the service.  This conclusion is 
supported by the fact that in March 2001, after reviewing the 
veteran's medical history, a VA examiner concluded that the 
veteran did not exhibit any pes planus, associated with his 
military service. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for pes planus.  In reaching this decision, the 
Board has considered the veteran's statements that he 
currently has a pes planus disability which is due to his 
period of service.  While he is competent to provide 
testimony as to his foot symptoms, or other matters within 
his personal observation, since he is not a medical 
professional he is not competent to state that the underlying 
pathology of his bilateral pes planus was aggravated during 
the course of his very brief period of active service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
Board assigns no probative value to the veteran's assertions 
in this regard.  


ORDER

Service connection for pes planus is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

